Order entered January 28, 2020




                                              In the
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-20-00026-CR

                            HAXAN WALDELL PALMER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F18-58280-T

                                            ORDER
          We REINSTATE this appeal.

          We abated for a hearing to determine whether appellant is entitled to court-appointed

counsel in this appeal. On January 21, 2020, the clerk’s record was filed containing, among other

things, the trial court’s appointment of counsel. We DIRECT the Clerk to list J. Daniel Oliphant

as counsel for appellant.

          After reviewing the clerk’s record, the Court has questions regarding our jurisdiction.

Appellant pleaded not guilty. After the jury found appellant guilty, the State recommended and

appellant agreed to a seven-year sentence in exchange, at least in part, for appellant waiving his

right to appeal. On October 4, 2019, the trial court certified that appellant waived his right to

appeal.
       So the Court may determine the threshold issue of jurisdiction, we DIRECT appellant to

file a letter brief regarding the jurisdictional question by February 12, 2020. The State may file

its letter brief at any time before February 24, 2020. Any party relying on information not before

this Court must obtain a supplemental record containing that information. After it has reviewed

the jurisdictional briefs, the Court will either dismiss the appeal for want of jurisdiction or notify

the parties by letter that the Court has jurisdiction over the appeal and of any pending deadlines.




                                                      /s/     CORY L. CARLYLE
                                                              JUSTICE